DETAILED ACTION
This is responsive to the amendment dated 10/19/21.  Claims 1, 6, 7, 12 - 17 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 6, 7, and 12 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla (US 3,381,312) in view of Manabe (US 4,151,965) and Lang (US 5,027,450).
Regarding claim 1, Whitla discloses an apparatus for being mounted about a shower area (28) to be cleaned, the apparatus comprising: a nozzle head (fig. 5) for spraying cleaning fluid (104); a flexible conduit (42)  to which the nozzle head is attached and which is arranged to receive the cleaning fluid (via 92, 94, 104, 102, 100); and a winding mechanism (fig. 3, 4), including a coil holder for holding a coil (40) of the flexible conduit and a motor (50) for winding or unwinding the coil of the flexible conduit (fig. 4) about a vertical axis (fig. 3, annotated figure below); the coil holder being rotatable by the motor in one direction about the axis to unwind the coil from the holder and rotatable by the motor in the opposite direction to wind the coil  into the holder (col. 2, ln. 30-31, the motor 50 winds one direction to extend and the opposite direction to retract); the nozzle head having a first part (62) fixed to the flexible conduit and a second, rotatable part (60) arranged to rotate relative to the first part (see arrow in fig. 
Whitla does not show a rotatable coil engagement portion being rotatable relative to the coil holder in first and second opposite directions to respectively wind and unwind the coil from the holder.  The Examiner notes that Whitla must have some kind of relative rotation of the components of the coil holder, otherwise it would not function, but Whitla is not specific as to the mechanism.  Attention is turned to Manabe which teaches an apparatus for coiling, storing, and uncoiling a rope, wire, or cable (abstract).  There is a rotatable coil engagement portion (24, 18, 3) and a coil holder (2). The coil engagement portion is rotatable in one direction about a vertical axis (axis of 24) to wind the coil, and an opposite direction to unwind the coil (col. 3, ln. 26-36), relative to the holder (col. 2, ln. 44-47).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided relatively rotatable parts, including a coil engagement portion in the device of Whitla so that the nozzle and conduit can be effectively raised and lowered from the ceiling. 
Whitla does not show that the nozzle has a housing for housing the nozzle head in the raised position and that the flexible conduit leaves the housing in a position that does not laterally shift relative to other parts of the apparatus, instead showing that the nozzle retracts up to a hole in the ceiling (72).  Attention is turned to Lang which teaches a similar extendible and retractable nozzle system (10). There is a flexible conduit (33), a winding mechanism (26), a nozzle head (38), and a housing (16, 12).  The flexible conduit leaves the housing (abstract) in a position which does not laterally 
Regarding claim 6, Whitla as modified shows all of the instant invention as discussed above, and Manabe further show the rotatable engagement portion also comprises a conduit guide (18) for guiding the conduit from the holder.
Regarding claim 7, Whitla as modified shows all of the instant invention as discussed above, and Manabe further shows that the rotatable coil engagement portion comprises a support for the coil to rest on (23, 5). 
Regarding claim 12, Whitla also shows that the second, rotatable part of the nozzle head is arranged to rotate relative to the first part about a vertical axis when the apparatus is installed (see annotated figure below). 
Regarding claim 13, Whitla shows that the second, rotatable part of the nozzle head has at least one first outlet (64) positioned to cause the second, rotatable part to rotate relative to the first when pressurized cleaning fluid supplied to the nozzle head leaves the outlet (col. 2, ln. 35-41). 
Regarding claim 14, Whitla shows that the first outlet has a flow axis offset from a rotation axis of the second, rotatable part (see annotated figure below).
Regarding claim 15, Whitla also shows that the second, rotatable part of the nozzle head has a plurality of circumferentially spaced first outlets each with a flow axis disposed at an obtuse angle with respect to a radial direction (see annotated figure below).
Regarding claim 16, the second, rotatable part has at least one second outlet in a face distal to the first part (see annotated figure below). 


    PNG
    media_image1.png
    358
    525
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    549
    475
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    496
    551
    media_image3.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla, Manabe, and Lang, as applied to claim 1, in view of  Sawade et al. (US 5,236,126 hereinafter Sawade). 
Regarding claim 17, Whitla shows all of the instant invention as discussed above, but does not show that the second rotatable part of the nozzle has a magnetic bearing in relation to the first. Attention is turned to Sawade which teaches a rotating nozzle assembly for cleaning (col. 18-20) having a second rotatable part (7, 16) and a first part (12) which have a magnetic bearing relative to one another (71, 72)(fig. 6b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a magnetic bearing between the first and second parts of the nozzle of Whitla in order to dampen the rotational force so as to prevent the water jets from generating spray (col. 6, ln. 8-21) for more effective cleaning. 
Conclusion
Applicant’s arguments with respect to Manabe reference have been considered, but they are not persuasive. 
Applicant argues that the exterior housing (2) of Manabe cannot be construed as a coil holder since Manabe shows that the wire rope is held in the container (3). The Examiner respectfully disagrees. As clearly shown in figure 1, the cable is engaged by the coil engagement portion (3, 18, 24), and the cable engagement portion is held within the holder (2).  The examiner notes that the claims do not impose any structural limitations on the holder or engagement portion which would preclude the interpretation used in the above rejection. 
Applicant appears to argue that Manabe is not properly combinable with Whitla, since Manabe is related to a) wire rope, and b) ‘normally the container 3 only, not the central conduit’ rotates. 
In response to applicant's argument that Manabe is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Manabe and the instant application are both related to flexible coils of material and their take-up reels and thus share the same endeavor. 
Applicant’s second argument fails to be persuasive since it merely asserts that one of ordinary skill would not be motivated to apply the teachings of Manabe to Whitla. Applicant does not explain why the relatively rotatably coil holder and engagement portion would be unable to be applied to the device of Whitla.
The status of applicant's European application is not germane to the issue of patentability in the United States. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754